Citation Nr: 1610601	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-18 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial, compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO granted service connection for bilateral hearing loss, with a noncompensable disability rating.  The Board wishes to make clear to the Veteran that VA has already found that he has bilateral hearing loss due to service; the question before the Board is the severity level of that hearing loss.  The question of other possible causes for the already service-connected bilateral hearing loss is not before the Board.  

In a March 2015 statement, the Veteran reported that he was not seeking a claim for a total disability rating based on individual unemployability (TDIU).  That claim is deemed withdrawn.

In July 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the June 2013 statement of the case, the AOJ associated additional VA medical records and VA examinations (from November 2014 and September 2015) with the claims file.  Such evidence is not duplicative of evidence already discussed in the statement of the case.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a). There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement. 38 C.F.R. § 20.1304(c).  The AOJ certified the Veteran's case to the Board in January 2015 (and again in March 2015 and June 2015).  As such, the AOJ must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31(b)(1).

The Board further notes that the Veteran has submitted additional evidence since the June 2013 statement of the case, without waiving AOJ consideration.  The Veteran has submitted a July 2013 private audiogram from Rosewood E.N.T., LLP, multiple lay statements from friends as to the severity of his bilateral hearing loss, and an article on a link between cardiovascular disease and hearing loss.  As the Veteran has not waived his right to have the AOJ initially consider such evidence, the AOJ should consider this evidence as well. 

Accordingly, the case is REMANDED for the following action:

The case should again be reviewed by the RO/AOJ on the basis of ALL the additional evidence associated with the claims file since the June 2013 statement of the case.  The RO/AOJ should specifically include consideration of the July 2013 Rosewood E.N.T., LLP audiogram, the November 2014 and September 2015 VA examinations, and the additional VA medical records, as well as, all other pertinent evidence associated with the claims file.  If the benefit sought is not granted, the RO/AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


